DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Drawings
The drawings were received on 2/7/2022.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 8, “sleep device device” should be –sleep aid device--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a network module configured to provide wireless access for data communications” in claims 2 and 18 (paragraphs 129-134, 139, and 150 disclose structures of network modules).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s amendments have overcome the previous 112 rejections but have introduced new 112 rejections.
Applicant's arguments filed 2/7/2022 with regards to claims 1-6 and 9-16 have been fully considered but they are not persuasive. 
With regards to claim 1, Applicant argues that Furuland, Patil, and Bosch do not disclose the limitations specified. Examiner disagrees. The claim itself only requires the power system that is configured to transmit power to a sleep aid device and that the data communication system is configured to transmit and receive data between the sleep aid device and a user communication device or network, which is disclosed by Furuland, Patil, and Bosch. The claim does not state anything other than the power system and the data communication system. The .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-16, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed towards a smart power hub. However, the recitations in the body of the claim attempt to limit a sleep aid device that is not a part of the hub, which makes the claim unclear.
Claim 1 recites the limitation “including at least one of a speaker or a display” in line 4. It is not clear if this limitation is meant to be part of the power system or the sleep aid device.
Claim 21 recites the limitation “the occurrence of an event” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6,  9-16 and 22 inherit the deficiencies of claim 1 and are likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0088102 (Furuland).
As per claim 1, Furuland discloses a smart power hub for a sleep aid device (an auxiliary unit 160 (smart power hub) for communicating within a monitoring system 100 (sleep aid device) used to nudge a user while asleep; abstract, figure 3, paragraphs [0046], [0059]), the smart power hub comprising: a power system configured for transmitting power to a sleep aid device (the auxiliary unit 160 includes a battery 382 (power supply system ) to supply power to internal components of the system 100; paragraphs [0044], [0092]); and a data communication system configured to transmitting and receiving data between the sleep aid device and a user communication device or network (an operating environment (data communication system) of the system 100 wherein hardware processor 220 invokes a transceiver 226 for transmitting and receiving signals via a communications network 176 to and from a mobile smartphone 118 (user communication device); figure 16, paragraph [0064]).
The data communication system would be configured to receive media data from the user communication device or network and transmit the media data to the sleep aid device as these would be transmitted via signals and data communication system is meant to transmit and receive signals. 
The limitation “wherein the sleep device is configured…or display” is directed to a structure that is not an actual part of the hub.  
As per claim 2, Furuland discloses the smart power hub of claim 1, wherein the data communication system includes a wireless submodule configured to provide wireless communication services for data communications between the sleep aid device and the user communication device or network (the operating environment includes a transceiver 226 (network module) for transmitting and receiving wireless signals between the smartphone 118 and the auxiliary unit 160 of the system 100; figure 16, paragraphs [0062], [0064]).
As per claim 3, Furuland discloses the smart power hub of claim 2, wherein the smart power hub transmits and receives data communications to and from the sleep aid device via a wired connection (the auxiliary unit 160 transmits and receives signals between an internal unit 190 of the system 100 via a physical cable 166 (wired connection); figure 16, paragraphs [0062], [0064]-[0065]) and transmits and receives data communications to the user communication device or network via wireless communication utilizing the wireless submodule (the transceiver 226 of the auxiliary unit 160 wirelessly transmits and receives signals to and from the mobile smartphone 118 via a communications network 176; figure 16, paragraph [0064]).
As per claim 12, Furuland discloses the smart power hub of claim 2, wherein the smart power hub provides an internet access point to the user communication device running an application configured to communicate with the sleep aid device when the user 
As per claim 13, Furuland discloses the smart power hub of claim 12, wherein the application is configured to provide control and communication functions with respect to the sleep aid device (the application 242 has a configuration causing the mobile smartphone 118 to display graphical controls and causes the mobile smartphone 118 to send motor commands 252 to the internal unit 190 of the system 100; paragraph [0079]).
As per claim 15, Furuland discloses the smart power hub of claim 2, wherein the wireless submodule provides Bluetooth/Bluetooth Low Energy technology support for WiFi configuration, WiFi configuration comprising passing credentials, controlling a Bluetooth Low Energy technology peripheral, or combination thereof (the transceiver 226, using BLUETOOTH short range transmission, instructs the mobile smartphone 118 to output signals 108 via WI-FI (support for WiFi configuration); paragraph [0098]).

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0035082 (Patil).
As per claim 1, Patil discloses a smart power hub for a sleep aid device (an infant monitoring system 100 (smart power hub) of a cradle 190 (sleeping aid device); paragraphs [0026]-[0027]), the smart power hub comprising: a power module for transmitting power to the 
The data communication system would be configured to receive media data from the user communication device or network and transmit the media data to the sleep aid device as these would be transmitted via signals and data communication system is meant to transmit and receive signals. 
The limitation “wherein the sleep device is configured…or display” is directed to a structure that is not an actual part of the hub.  
As per claim 2, Patil discloses the smart power hub of claim 1, wherein the data communication system includes a network module configured to provide wireless communication services for data communications between the sleep aid device and the user communication device or network (the transceiver 1080 contains transmit and receive circuits (wireless submodule) that modulate and demodulate a carrier (wireless communication services) with data to transmit and receive on a wireless medium between the IMS 100 of the cradle 190 and the remote computing device 106; paragraphs [D026]-[0027], [0185], [0192]).
As per claim 6, Patil discloses the smart power hub of claim 2, wherein the wireless submodule is configured with wireless networking capabilities using both WiFi and Bluetooth .

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2013 210 164 A1 to ROBERT BOSCH GMBH (hereinafter "BOSCH'').
As per claim 1, BOSCH discloses a smart power hub for a sleep aid device (a control device 11 (smart power hub) for a sensor arrangement 10 (sleep aid device) that monitors a sleeping person; page 7, paragraph 1), the smart power hub comprising: a power module for transmitting power to the sleep aid device (a power supply device 14 (power module) for the control device 11 supplies power to components of the sensor arrangement 10; page 8, paragraph 2); and a data communication system for transmitting and receiving data between the sleep aid device and a user communication device or network (a wireless communication method (data communication system) comprising a wireless data transmission device 13 that transmits signals wirelessly to a mobile electronic device 20 (user communication device) that receives said signals; page 8, paragraph 1).
The data communication system would be configured to receive media data from the user communication device or network and transmit the media data to the sleep aid device as these would be transmitted via signals and data communication system is meant to transmit and receive signals. 
The limitation “wherein the sleep device is configured…or display” is directed to a structure that is not an actual part of the hub.  
As per claim 2, BOSCH discloses the smart power hub of claim 1, wherein the data communication system includes a network module configured to provide wireless 
As per claim 4, BOSCH discloses the smart power hub of claim 2, wherein the wireless submodule communicates within a wireless personal area network protocol to provide the user communication device in wireless communication with the wireless submodule via the personal area network control of operations of the sleep aid device (the transmission device 13 communicates, via a Bluetooth low energy wireless communication method (personal area network protocol), an algorithm (control operations) for evaluating sleep phases of the sensor arrangement 10, to the mobile electronic device 20; page 7, paragraphs 1-2, page 8, paragraph 1).
As per claim 5, BOSCH discloses the smart power hub of claim 4, wherein the wireless personal area network protocol is carried over Bluetooth wireless network technology comprising Bluetooth Low Energy wireless network technology (the bluetooth low energy wireless communication method uses Bluetooth low energy technology; page 8, paragraph 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0088102 (Furuland) as applied to claim 3 above, and further in view of US 2010/0225489 (Hinterlong).
As per claim 9, Furuland discloses the smart power hub of claim 3. Furuland fails to disclose that the wired connection has a length of at least 2 meters and wherein the cable transmits both power from the power module and data communications from the data communication system. Hinterlong discloses wherein the cable transmits both power from the power module and data communications from the data communication system (the connection cable 22 transfers information obtained by sensors to the transmitter 90 and supplies power to dual-function leads 28 (power module); figures 3a, 10a, paragraphs [0042], [0071], [0073], [0075]). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the smart power hub of Furuland to include wherein the cable transmits both power from the power module and data communications from the data communication system, as taught by Hinterlong, in order to gain the advantages of providing a simpler design with fewer cables, decreasing tripping hazards, and decreasing strangulation hazards.
Furuland and Hinterlong do not state that the length of the cable is at least 2 meters. Applicant has not disclosed that the claimed length provides an advantage, is used for a .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0035082 (Patil) as applied to claim 2 above, and further in view of WO 2015/157440 (GLAZER).
As per claim 10, Patil discloses the smart power hub of claim 2. Patil fails to disclose wherein the smart power hub supports transmission of continuous 1080p video and continuous streaming audio. GLAZER discloses wherein the smart power hub supports transmission of continuous 1080p video and continuous streaming audio (a baby monitor camera system (smart power hub) comprising a camera 2 supports 1080p resolution video and audio streaming that continuously broadcasts on-demand; paragraphs [0032], [0049]-[0050]). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the smart power hub of Patil to include wherein the smart power hub supports transmission of continuous 1080p video and continuous streaming audio, as taught by GLAZER, in order to gain the advantages of providing the ability to monitor a subject remotely (see paragraph [0004] of GLAZER), at a high resolution for effective viewing, and with audio content to provide information not detected by optical means.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0088102 (Furuland) as applied to claim 2 and 13 above, and further in view of US 10,265,013 (Lim).
As per claim 11, Furuland discloses the smart power hub of claim 2. Furuland fails to disclose wherein the smart power hub provides an internet access point and is configured to receive software updates via internet communications to update the smart power hub, to update the sleep aid device, or both. Lim discloses wherein the smart power hub provides an internet access point and is configured to receive software updates via internet communications to update the smart power hub, to update the sleep aid device, or both (the wireless hub 610 (smart power hub) receives software updates from a cloud server 110 via network 120 (internet communications) to send to the sleep metering system 500 (sleep aid device); figure 33, column 19, lines 37-51). It would have been obvious to one of ordinary skill in the before the filing date of the claimed invention to have modified the smart power hub of Furuland to include wherein the smart power hub provides an internet access point and is configured to receive software updates via internet communications to update the smart power hub, to update the sleep aid device, or both, as taught by Lim, in order to gain the advantages of providing enhanced software features, security updates, and improved compatibility with different electronic devices.
As per claim 14, Furuland discloses the smart power hub of claim 13. Furuland fails to disclose wherein the wireless submodule provides Bluetooth/Bluetooth Low Energy technology support for in-application authentication. Lim discloses wherein the wireless submodule provides Bluetooth/Bluetooth Low Energy technology support for in-application authentication (a means .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0088102 (Furuland) as applied to claim 2 above, and further in view of US 2010/0225489 (Hinterlong), in further view of KR 10-1740285 (YONG, L , hereinafter "Yong").
As per claim 16, Furuland discloses the smart power hub of claim 2. Furuland further discloses transmitting power to the sleep aid device using a single cable, couple directly or via an intermediate cable to a wall outlet (conductive strands 202 of the monitoring system 100 receive a power source 207 from an AC electrical grid (wail outlet) via an electrical cable 205; paragraphs [0057], [0060]). Furuland fails to disclose wherein the smart power hub is configured to transmit power and data communications to the sleep aid device using a single cable. HINTERLONG discloses wherein the smart power hub is configured to transmit power and data communications to the sleep aid device using a single cable (a connection cable 22 transfers information obtained by sensors to the computer 90 (smart power hub) and supplies power to .

Allowable Subject Matter
Claims 17 and 23 are allowed.
Claims 21 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 17, the prior art of record does not teach or suggest a system, as claimed by Applicant, where the system includes a sleep device, a smart power hub, and a speaker or display, where the smart power hub includes 
a power system configured to transmit a supply of power to the sleep aid device; and
a data communication system configured to transmit and receive for data between the sleep aid device and a user communication device or network,
wherein the data communication system is configured to receive media data from the user communication device or network and transmits the media data to the sleep aid device, and wherein the sleep aid device is configured to present the media data with at least one of the at least one speaker or display. 
Claim 23 is dependent on allowable matter from claim 17 and is allowable.

In regards to claims 21 and 22, the prior art of record does not teach or suggest a smart power hub, as claimed by Applicant, where the data communication system is configured to store the media data and then transmit the media data to a sleep device for presentation upon the occurrence of an event or a set time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791